Citation Nr: 0718704	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-09 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for purposes of VA 
outpatient dental treatment for the extraction of tooth 
number 9 due to trauma. 

2.  Entitlement to service connection for purposes of VA 
outpatient dental treatment for the extraction of teeth 
numbered 1, 16, 17, and 32. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran had active service from February 1979 to July 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
rating decision, the RO denied service connection for dental 
injury from service trauma for dental treatment purposes and 
loss of teeth.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran seeks service connection for purposes of VA 
outpatient dental treatment.  He contends that tooth number 9 
was extracted during service as a result of trauma.  The 
veteran also seeks service connection for the extraction of 
teeth numbered 1, 16, 17, and 32, although he does not allege 
in-service dental trauma.  

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  In order to comply with 
the notice requirements, VA must provide affirmative 
notification to the claimant prior to the initial decision in 
the case as to the information and evidence that is needed to 
substantiate the claim and who is responsible for providing 
it.  

In this case, the RO has not provided the veteran with 
adequate notice.  A September 2002 letter sent did not advise 
the veteran of the evidence needed to substantiate his claim 
for service connection for purposes of VA outpatient dental 
treatment.  Although a November 2005 letter provided notice 
regarding service connection for purposes of VA outpatient 
dental treatment for dental injury due to trauma, the 
aforementioned notice was provided after the claim was 
initially adjudicated in January 2003 and re-adjudicated in 
January 2004.  Further, the RO has not provided notice of the 
evidence required to establish service connection for 
purposes of VA outpatient dental treatment where the veteran 
has not alleged dental trauma.  Despite a November 2005 
response to the November 2005 VA letter from the veteran's 
representative that the veteran had no further evidence to 
submit to substantiate the claim, the Board finds that 
corrective notice must be sent.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006).  

The veteran claims entitlement to VA outpatient dental 
treatment for tooth number 9, which he contends was extracted 
during service as a result of trauma.  Service connection may 
be granted for a dental condition of each tooth and 
periodontal tissue shown by the evidence to have been 
incurred in or aggravated by service.  When applicable, a 
determination will be made as to whether it is due to service 
trauma.  38 C.F.R. § 3.381(b).  The significance of finding a 
dental condition is due to service trauma is that a veteran 
will be eligible for VA dental treatment for the condition, 
without the usual restrictions of timely application and one-
time treatment.  38 C.F.R. § 17.161(c).  

Service medical records reveal no dental abnormalities at 
induction in February 1979.  In February 1985, x-rays of 
tooth number 9 reveal a one-third fracture of the root.  
March 1986 dental treatment notes reflect a history of trauma 
to tooth number 9 in 1980.  Tooth number 9 was extracted in 
April 1986 without complications and that tooth was missing 
at separation from service in July 1987.  While there is 
evidence of dental trauma during service, there is presently 
no evidence of record as to the nature of any current dental 
condition or disability which could be related to that in-
service trauma.  The corrective notice sent to the veteran on 
remand should include information that the evidence necessary 
to substantiate his claims includes evidence of a current 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with corrective 
notice explaining what, if any, 
information (medical or lay evidence) not 
previously provided to the VA is necessary 
to substantiate his claims.  The letter 
should also specifically identify the 
information and evidence needed to 
substantiate a claim of service-connection 
for purposes of VA outpatient dental 
treatment, to include any evidence of a 
current dental condition or disability 
related to the removal of tooth number 9 
during service.  

2. After undertaking any additional 
development deemed appropriate in addition 
to that requested above, to include 
attempting to obtain relevant medical 
records and/or providing a medical 
examination, the RO should re-adjudicate 
the issues on appeal.  If any benefits 
sought remain denied, the veteran should be 
provided a supplemental statement of the 
case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




